ORDER

PER CURIAM.
Defendant Stephen Thorp appeals the judgment entered in the Circuit Court of Marion County after a jury trial convicting him of one count of murder in the second degree, Section 565.021 RSMo 1994, and one count of armed criminal action, Section 571.015, RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting detailed facts and restating principles of law. We have, however, furnished the parties with a memorandum for their information only setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).